Execution Version

SIXTH AMENDMENT


TO


CREDIT AGREEMENT




DATED AS OF AUGUST 15, 2014




AMONG




NEW SOURCE ENERGY PARTNERS L.P.,
AS BORROWER,




BANK OF MONTREAL,
AS ADMINISTRATIVE AGENT,




ASSOCIATED BANK, N.A.,
AS SYNDICATION AGENT,




AND




THE LENDERS PARTY HERETO

LEGAL_US_W # 79520666.2

--------------------------------------------------------------------------------






SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
August 15, 2014, is among NEW SOURCE ENERGY PARTNERS L.P., a Delaware limited
partnership, (the “Borrower”); each of the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    WHEREAS, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of February 13, 2013 (as
amended by the First Amendment to Credit Agreement dated as of February 28,
2013, the Second Amendment to Credit Agreement dated as of June 25, 2013, the
Third Amendment to Credit Agreement dated as of October 29, 2013, the Fourth
Amendment to Credit Agreement dated as of November 12, 2013 and the Fifth
Amendment to Credit Agreement dated as of March 10, 2014, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this Sixth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section and exhibit references in this Sixth Amendment
refer to sections or exhibits of the Credit Agreement.
Section 2.    Amendment to the Credit Agreement.
2.1    Amendments to Section 1.02.
(a)    The following new definition is hereby added where alphabetically
appropriate to read as follows:
“GP Transaction” means that certain transaction pursuant to which Kos acquires
100% of (a) the aggregate issued and outstanding Equity Interests of the General
Partner, (b) the economic interests of the General Partner and (c) the voting
power of all Equity Interests of the General Partner entitled (without regard to
the occurrence of any contingency) to vote for the election of members of the
board of directors (or equivalent governing body) of the General Partner.



LEGAL_US_W # 79520666.2    1



--------------------------------------------------------------------------------








(b)    The following definitions are hereby amended and restated in their
entirety to read as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement dated as of February 28, 2013, the Second Amendment to Credit
Agreement dated as of June 25, 2013, the Third Amendment to Credit Agreement
dated as of October 29, 2013, the Fourth Amendment to Credit Agreement dated as
of November 12, 2013, the Fifth Amendment to Credit Agreement dated as of March
10, 2014 and the Sixth Amendment to Credit Agreement dated as of August 15,
2014, as the same may from time to time be amended, modified, supplemented or
restated.
(c)    The definition of “Change in Control” is hereby amended and restated in
its entirety to read as follows:
“Change in Control” means:
(a) prior to the occurrence of the GP Transaction:
(i)    the Permitted Holders do not own, directly or indirectly, beneficially or
of record, Equity Interests representing greater than 50% of (i) the aggregate
issued and outstanding Equity Interests of the General Partner, (ii) the
economic interest of the General Partner and (iii) the voting power of all
Equity Interests of the General Partner entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the board
of directors (or equivalent governing body) of the General Partner; or
(ii)    Chernicky does not own, directly or indirectly, beneficially or of
record, Equity Interests representing at least 25% of (i) the aggregate issued
and outstanding Equity Interests of the General Partner, (ii) the economic
interest of the General Partner and (iii) the voting power of all Equity
Interests of the General Partner entitled (without regard to the occurrence of
any contingency) to vote for the election of members of the board of directors
(or equivalent governing body) of the General Partner; or
(iii)    the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than the Permitted Holders, of Equity Interests representing more than 30%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the General Partner; or

LEGAL_US_W # 79520666.2    2



--------------------------------------------------------------------------------






(iv)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the General Partner
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(v)    the General Partner does not directly own 100% of the issued and
outstanding general partner interests in the Borrower, or the General Partner
shall cease to Control the Borrower.
(b)    from and after the occurrence of the GP Transaction:
(i)    Kos does not own, directly or indirectly, beneficially or of record,
Equity Interests representing 100% of (i) the aggregate issued and outstanding
Equity Interests of the General Partner, (ii) the economic interest of the
General Partner and (iii) the voting power of all Equity Interests of the
General Partner entitled (without regard to the occurrence of any contingency)
to vote for the election of members of the board of directors (or equivalent
governing body) of the General Partner; or
(ii)    Chernicky does not own, directly or indirectly, beneficially or of
record, either (i) securities representing limited partnership interests of the
Borrower representing at least 15% of the combined aggregate issued and
outstanding securities representing limited partnership interests of the
Borrower or (ii) securities representing limited partnership interests of the
Borrower having an aggregate fair market value on such date of at least
$50,000,000, as determined by VWAP NYSE, provided that for purposes of this
clause (b)(ii), the value of one subordinated unit of the Borrower is deemed to
be equal to one common unit of the Borrower; or
(iii)    during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the General
Partner ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was

LEGAL_US_W # 79520666.2    3



--------------------------------------------------------------------------------






approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or
(iv)    the General Partner does not directly own 100% of the issued and
outstanding general partner interests in the Borrower, or the General Partner
shall cease to Control the Borrower.
Section 3.    Amendment to Section 8.01.    Section 8.01 is hereby amended by
adding the following subsection (s) to the end of such Section 8.01 to read as
follows:
(s)    Occurrence of GP Transaction. Simultaneously with the occurrence of the
GP Transaction, notice that such transaction has occurred.
Section 4.    Conditions Precedent. This Sixth Amendment shall become effective
on the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Sixth Amendment
Effective Date”):
4.1    The Administrative Agent shall have received from the Majority Lenders
and the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this Sixth Amendment signed on behalf of such Person.
4.2    No Default shall have occurred and be continuing as of the Sixth
Amendment Effective Date.
4.3    The Administrative Agent shall have received a consent fee from the
Borrower payable for the account of each Lender that has returned an executed
signature page hereto to the Administrative Agent on or prior to 5:00 pm
(central time) August 15, 2014 (each such Lender, a “Consenting Lender”) in an
amount equal to the product of $5,000 times the number of Consenting Lenders
such that each Consenting Lender is paid a consent fee equal to $5,000.
4.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
4.5    The Administrative Agent is hereby authorized and directed to declare
this Sixth Amendment to be effective (and the Sixth Amendment Effective Date
shall occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4 or the waiver of such conditions as permitted hereby.
Such declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

LEGAL_US_W # 79520666.2    4



--------------------------------------------------------------------------------






Section 5.    Miscellaneous.
5.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) agrees that from and after the Sixth Amendment Effective
Date each reference to the Credit Agreement in the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Sixth
Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event,
development or circumstance has occurred which individually or in the aggregate
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.
5.3    Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by telecopy, facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.4    No Oral Agreement. This Sixth Amendment, the Credit Agreement, and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.5    GOVERNING LAW. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.6    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

LEGAL_US_W # 79520666.2    5



--------------------------------------------------------------------------------






5.7    Severability. Any provision of this Sixth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.8    Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]



LEGAL_US_W # 79520666.2    6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.


BORROWER:                NEW SOURCE ENERGY PARTNERS L.P.
By: New Source Energy GP, LLC, its general        partner




By: /s/ Kristian B. Kos                
Kristian B. Kos
President and Chief Executive Officer





Signature Page to Sixth Amendment to Credit Agreement
LEGAL_US_W # 79520666

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF MONTREAL, as Administrative Agent and Issuing Bank





By: /s/ Gumaro Tijerina                
Name: Gumaro Tijerina
Title: Managing Director











Signature Page to Sixth Amendment to Credit Agreement
LEGAL_US_W # 79520666

--------------------------------------------------------------------------------




LENDERS:                    BMO HARRIS FINANCING, INC., as a Lender




By: /s/ Gumaro Tijerina                
Name: Gumaro Tijerina
Title: Managing Director






ASSOCIATED BANK, N.A., as a Lender




By: /s/ Timothy Brendel                
Name: Timothy Brendel
Title: Senior Vice President






COMMONWEALTH BANK OF AUSTRALIA,
as a Lender




By: /s/ Damion Podagiel                
Name: Damion Podagiel
Title:     Senior Associate






SOCIETE GENERALE, as a Lender




By: /s/ David Bornstein                
Name: David Bornstein
Title: Director






CIT FINANCE LLC, as a Lender




By: /s/ John Feeley                    
Name: John Feeley
Title: Director



Signature Page to Sixth Amendment to Credit Agreement
LEGAL_US_W # 79520666